Name: Commission Regulation (EEC) No 3190/82 of 29 November 1982 laying down detailed rules for the extension of certain rules adopted by producers' organizations in the fisheries sector to non-members
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  fisheries;  competition
 Date Published: nan

 Avis juridique important|31982R3190Commission Regulation (EEC) No 3190/82 of 29 November 1982 laying down detailed rules for the extension of certain rules adopted by producers' organizations in the fisheries sector to non-members Official Journal L 338 , 30/11/1982 P. 0011 - 0012 Finnish special edition: Chapter 4 Volume 1 P. 0061 Spanish special edition: Chapter 04 Volume 2 P. 0029 Swedish special edition: Chapter 4 Volume 1 P. 0061 Portuguese special edition Chapter 04 Volume 2 P. 0029 *****COMMISSION REGULATION (EEC) No 3190/82 of 29 November 1982 laying down detailed rules for the extension of certain rules adopted by producers' organizations in the fisheries sector to non-members THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (1), and in particular Article 7 (8) thereof, Having regard to Council Regulation (EEC) No 1772/82 of 29 June 1982 laying down general rules concerning the extension of certain rules adopted by producers' organizations in the fisheries sector (2), and in particular the second paragraph of Article 5 thereof, Whereas it is necessary to define criteria for assessing the degree to which producers' organizations whose marketing rules it is proposed to extend to non-members are representative; whereas these criteria must include the proportion of all marketing of the species concerned in the area in question accounted for by the members of the organization and the number of members of the organization; Whereas a minimum period of application of the rules in question should be fixed in order to maintain a certain stability in the conditions under which fishery products are marketed; Whereas Member States which intend to give binding force to rules adopted by a producers' organization are obliged to submit them to the Commission for prior examination; whereas it is necessary, therefore, to specify what information is to be notified to the Commission; Whereas it is necessary to publish the rules that are made binding on non-members; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down the implementing rules for the extension to non-members of certain rules adopted by producers' organizations, as provided for in Article 7 of Regulation (EEC) No 3796/81, hereinafter called the 'basic Regulation'. Article 2 1. The production and marketing activities of a producers' organization shall be considered of significant importance within the meaning of Article 2 of Regulation (EEC) No 1772/82 if, in the area within which it is proposed to extend the marketing rules: (a) marketing by the producers' organization or by its members of the species to which the rules would apply accounts for more than 75 % overall of the quantities marketed, and (b) the number of fishermen aboard vessels operated by members of the producers' organization is more than 50 % of the total number of fishermen established in the area to whom the rules which may be extended would apply. 2. For the purposes of paragraph 1 (a), account shall be taken of quantities marketed during the previous marketing year. 3. For the purpose of calculating the percentage referred to in paragraph 1 (b), fishermen aboard vessels whose overall length is less than or equal to 10 metres shall be taken into account in proportion to the relation between the quantities marketed by such fishermen and the total quantities marketed in the area in question. Article 3 The conditions of the first placing on the market mentioned in the third indent of Article 3 (1) of Regulation (EEC) No 1772/82 may include rules on the rational disposal of production in order to stabilize the market. Article 4 The minimum period of application of the rules provided for in Article 7 (1) of the basic Regulation shall be 90 days. Article 5 1. A Member State which intends to extend certain rules adopted by a producers' organization shall notify to the Commission: - the name and address of the producers' organization concerned, - all information required to show that the organization is representative, particularly by reference to the criteria set out in Article 2, - the marketing rules in question, - the area in which it is intended to make these rules obligatory. 2. The rules mentioned in paragraph 1 may not be made obligatory until two months after the Commission has received the conformation specified in paragraph 1 or until the Commission has indicated during that period that is has no objection to the said rules. Article 6 1. The Commission shall publish in the Official Journal of the European Communities: - notice of the notification by a Member State of its intention to extend to non-members the rules of a producers' organization, - its decision in respect of the rules notified, - any subsequent decision to annul the extension of all or part of those rules, in accordance with the provisions of Article 7 (3) (b) of the basic Regulation. 2. The Member State concerned shall, using its normal procedure, publish in good time, and at least eight days before their entry into force, the rules that have been made obligatory and, if necessary, any cancellation of all or part of those rules. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1982. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 379, 31. 12. 1981, p. 1. (2) OJ No L 197, 6. 7. 1982, p. 1.